Title: From James Madison to David Montague Erskine, 19 October 1807
From: Madison, James
To: Erskine, David Montague



Sir,
Department of State Oct. 19th. 1807

The inclosed letter having been put on board a Pilot boat off the Coast of the United States by an officer from an armed Vessel believed to be British, and avowing a destination presumptively forbidden by the Proclamation of the President, doubts concerning the regularity of its introduction occasioned it to be transmitted to this Department.  I hasten its conveyance to you by the first mail that offers, in the hope that no inconvenience will have resulted from the delay.
With sentiments of great consideration and respect, I have the honor to be 

signed James Madison

